72829: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-35949: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72829


Short Caption:HARVEY (ALFRED) VS. STATE C/W 75911Court:Supreme Court


Consolidated:72829*, 75911Related Case(s):72829-COA, 75911, 75911-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C314260Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/01/2020 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:06/01/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlfred C. HarveyHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						Timothy R. Treffinger
							(Former)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/17/2017Filing FeeAppeal Filing fee waived.  Criminal.


04/17/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)17-12643




05/02/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  To Court Reporter: Request for Certified Transcripts17-14353




05/03/2017Notice/IncomingFiled Notice of Appearance (Sharon Dickinson as counsel for the Appellant).17-14599




05/04/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-14840




05/25/2017MotionFiled Court Reporter's Motion for Extension of Time to Prepare and File Transcripts.17-17648




06/01/2017MotionFiled Court Reporter's Motion for Extension of Time to File Transcript.17-18302




06/02/2017Order/ProceduralFiled Order Granting Motion.  Court Recorder Maria Garibay's Certificate of Delivery due:  July 24, 2017.  Opening Brief and Appendix due:  October 16, 2017.17-18333




06/06/2017Order/ProceduralFiled Order Granting Motion. Court Recorder Gina Villani's Certificate of Delivery due: July 28, 2017.17-18697




06/13/2017TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered.  Dates of transcripts: None listed.17-19554




06/13/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 04/20/16.17-19571




08/01/2017TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 11/15/16, 11/16/16, 11/17/16, 11/18/16, 1/4/17, and 3/8/17.17-25476




10/04/2017MotionFiled Stipulation to File Opening Brief.17-33709




10/04/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: November 15, 2017.17-33720




11/15/2017MotionFiled Notice of Substitution of Counsel and Request for Extension of Time to File Opening Brief.17-39419




11/16/2017MotionFiled Motion for an Extension (Opening Brief).17-39491




12/04/2017Order/ProceduralFiled Order.  The clerk shall remove attorney Sharon Dickinson as counsel of record for appellant.  Opening Brief and Appendix due:  January 2, 2018.17-41618




01/02/2018MotionFiled Appellant's Motion to Withdraw as Counsel and Re-Appoint Public Defender.18-00133




01/08/2018Order/ProceduralFiled Order.  Attorney Timothy Treffinger has filed a motion to withdraw as counsel for appellant.  Mr. Treffinger shall have 5 days from the date of this order to file and serve an amended motion to withdraw that fully complies with NRAP 46(d)(3).  Briefing is suspended.18-00988




01/17/2018MotionFiled Appellant's Motion to Withdraw Counsel.18-02246




01/25/2018Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding to Secure Counsel. The clerk shall remove Timothy R. Treffinger as counsel of record for appellant. District Court Order Appointing Counsel due: 35 days.18-03513




02/16/2018Order/IncomingFiled District Court Minute Order 2/14/18.  Clark County Public Defender confirmed as appellate counsel.18-06413




02/21/2018Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  45 days.18-06713




03/05/2018Notice/IncomingFiled Notice of Appearance.  Sharon G. Dickinson, Chief Deputy of the Clark County Public Defender's Office appearing as counsel for appellant.18-08438




04/10/2018MotionFiled Appellant's Motion Seeking Stay of Proceedings Pending Resolution of DC Motions or Motion for an Extension of Time to File Opening Brief.18-13583




04/11/2018MotionFiled Respondent's Opposition to Motion Seeking Stay of Proceedings Pending Resolution of District Court Motions or Motion for an Extension of Time to File Opening Brief.18-13840




04/11/2018MotionFiled Appellant's Reply to State's Opposition to Motion Seeking Stay of Proceedings Pending Resolution of DC Motions or Motion for Extension.18-13986




04/26/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: June 25, 2018.18-15977




06/18/2018MotionFiled Appellant's Motion Seeking an Order Allowing Reconstruction of the Record and Remand Back to District Court for an Evidentiary Hearing; or an Order Allowing Use of Affidavits and Declarations Presented to he District Court From the Jurors, the Investigators, and His Trial Attorneys.18-23082




06/20/2018MotionFiled Respondent's Opposition to Motion to Remand for an Evidentiary Hearing to Reconstruct the Record or Alternatively for Order Allowing the Use of Affidavits/Declarations.18-23572




06/22/2018MotionFiled Appellant's Reply to State's Opposition Seeking Order Allowing Reconstructino of the Record and Remand Back to District Court.18-23909




06/26/2018MotionFiled Appellant's Motion Seeking Stay of Proceedings Pending Resolution of Motion Seeking a Remand to District Court or Motion for an Extension of Time to File Opening Brief.18-24330




07/25/2018Order/ProceduralFiled Order Denying Motion. The motion to remand the appeal to the district court is denied. Appellant's alternative request to allow the affidavits and declarations presented to the district court with his motion to reconstruct the record to be used as part of the record in this appeal is denied.18-28564




07/26/2018Order/ProceduralFiled Order Consolidating Appeals.  Appellant's Single Opening Brief and Appendix due:  September 20, 2018.  fn1[Given this order, appellant's motion for an extension of time to file the opening brief in Docket No. 72829 is denied as moot.]  Nos. 72829/75911.18-28600




07/26/2018MotionFiled Appellant's Motion to Reconsider Order Denying Reconstruction of the Record and Remand Back to District Court for an Evidentiary Hearing; or an Order Allowing Use of Affidavits and Declarations Presented to the District Court From the Jurors, the Investigators, and His Trial Attorneys. Nos. 72829/75911.18-28629




07/30/2018MotionFiled Respondent's Opposition to Motion to Reconsider. Nos. 72829/75911.18-29144




09/18/2018MotionFiled Stipulation to File Opening Brief.  Nos. 72829/75911.18-36423




09/18/2018MotionFiled Appellant's Motion to Reconsider the Denial of His Motion Seeking an Order Remanding Case Back to District Court for a Decision by the Trial Judge. Nos. 72829/75911.18-36517




09/20/2018MotionFiled Respondent's Opposition to Motion to Reconsider Denial of Motion for Remand or Alternatively Reversal of Conviction. Nos. 72829/75911.18-36797




09/20/2018MotionFiled Appellant's Motion for Extension of Time (Opening Brief).  Nos. 72829/75911.18-36808




10/02/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief due:  October 22, 2018.  Nos. 72829/75911.18-38376




10/04/2018Order/ProceduralFiled Order Denying Motion for Reconsideration.  No cause appearing, we deny appellant's motion for reconsideration of our order denying his motion, in Docket No. 72829, to remand for an evidentiary hearing or, alternatively, to allow certain affidavits and declarations to be used as part of the record.  Nos. 72829/75911.18-38923




10/23/2018BriefFiled Appellant's Opening Brief.  Nos. 72829/75911.18-41570




10/23/2018AppendixFiled Appellant's Appendix Vol I.  Nos. 72829/75911.18-41572




10/23/2018AppendixFiled Appellant's Appendix Vol. II.  Nos. 72829/75911.18-41573




10/23/2018AppendixFiled Appellant's Appendix Vol. III.  Nos. 72829/75911.18-41577




10/23/2018AppendixFiled Appellant's Appendix Vol. IV.  No. 72829/75911.18-41579




10/23/2018AppendixFiled Appellant's Appendix Vol. V.  Nos. 72829/75911.18-41582




10/23/2018AppendixFiled Appellant's Appendix Vol. VI.  Nos. 72829/75911.18-41585




10/23/2018AppendixFiled Appellant's Appendix Vol. VII.  Nos. 72829/75911.18-41587




10/23/2018AppendixFiled Appellant's Appendix Vol. VIII.  Nos. 72829/75911.18-41589




11/15/2018Order/ProceduralFiled Order Denying Motion for Reconsideration.  We deny appellant's motion for reconsideration of our order denying his motion, in Docket No. 75911, to remand to the district court, or alternatively, to dismiss his conviction.  Nos. 72829/75911.  (SC)18-904283




11/26/2018MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief). Nos. 72829/75911. (SC)18-905504




11/26/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: December 26, 2018. Nos. 72829/75911. (SC)18-905509




12/24/2018BriefFiled Respondent's Answering Brief.  Nos. 72829/75911. (SC)18-910254




01/14/2019MotionFiled Stipulation to File Reply Brief. Nos. 72829/75911. (SC)19-01910




01/14/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: February 22, 2019. Nos. 72829/75911. (SC)19-01912




02/25/2019MotionFiled Appellant's Motion for Leave to File Brief in Excess of Type Volume Limitation (Reply Brief). Nos. 72829/75911. (SC)19-08429




02/25/2019MotionFiled Respondent's Opposition to Appellant's Motion for Leave to File Brief in Excess of Type-Volume Limitation.  Nos. 72829/75911.  (SC)19-08563




02/26/2019MotionFiled Appellant's Reply to State's Opposition to Appellant's Motion for Leave to File Brief in Excess of Type-Volume Limitation. Nos. 72829/75911. (SC)19-08900




03/06/2019Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file reply brief received on February 25, 2019.  Nos. 72829/75911.  (SC)19-10115




03/06/2019BriefFiled Appellant's Reply Brief.  Nos. 72829/75911.  (SC)19-10116




03/06/2019Case Status UpdateBriefing Completed/To Screening.  Nos. 72829/75911.  (SC)


05/02/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. Nos. 75911/72829 (SC)19-19326




05/02/2019Case Status UpdateTransferred to Court of Appeals. Nos. 75911/72829 (SC)


09/18/2019Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction and the denial of post-trial motions AFFIRMED."  Court of Appeals-MG/JT/BB  Nos. 72829/75911.  (SC)


12/09/2019Case Status UpdateTransferred from Court of Appeals. Nos. 79829/75911. (SC)


12/09/2019Post-Judgment PetitionFiled Appellant's Petition for Review. Nos. 79829/75911.  (SC)19-49874




01/07/2020Order/ProceduralFiled Order Directing Answer to Petition for Review.  Respondent's Answer due:  14 days.  Nos. 72829/75911.  (SC)20-00788




01/21/2020Post-Judgment PetitionFiled Respondent's Answer to Petition for Review.  Nos. 72829/75911. (SC)20-02804




01/23/2020MotionFiled Appellant's Motion for Leave to File Reply to Answer to Petition for Review. Nos. 72829/75911. (SC)20-03197




01/23/2020Post-Judgment PetitionFiled Appellant's Reply to State's Answer to Petition for Review. Nos. 72829/75911. (SC)20-03201




01/31/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file a reply to respondent's answer to the petition for review is granted. The reply was filed on January 23, 2020. Nos. 72829/75911. (SC).20-04430




03/04/2020Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it s appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.  Nos. 72829/75911.  (SC)


03/06/2020Order/Clerk'sFiled Order. Due to a clerical error, a notice of voluntary disclosure was inadvertently filed in this case on March 4, 2020. Nos. 72829/75911. (SC).20-09022




03/09/2020Post-Judgment OrderFiled Order Granting Petition for Review.  We have determined that oral argument would be of assistance in resolving this matter.  Oral argument shall be scheduled for June 1, 2020, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  Nos. 72829/75911.  (SC)20-09290




03/11/2020Order/ProceduralFiled Notice of Voluntary Disclosure. The undersigned has no bias for or against any party to this appeal. The undersigned makes this disclosure, however, so that any party who believes it is appreciate to request recusal may do so. Any recusal request should be made in writing within 7 days of the filing date of this Voluntary Disclosure. Nos. 72829/75911. (SC).20-09585




03/20/2020Order/Clerk'sFiled Order. Due to a clerical error, an incorrect version of the order granting the petition for review was filed on March 9, 2020.  A corrected order granting the petition for review will be filed in this matter. (SC)20-10922




03/20/2020Post-Judgment OrderFiled Order Granting Petition for Review.  We have determined that oral argument would be of assistance in resolving this matter.  Oral argument shall be scheduled for June 1, 2020, at 1:30 p.m. in Las Vegas.  Argument shall be limited to the issues raised in the petition for review.  Thirty (30) minutes shall be allotted for argument.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  Nos. 72829/75911.  (SC)20-10924




04/27/2020Order/ProceduralFiled Order Regarding Oral Argument.  Argument is scheduled for June 1, 2020, at 1:30  p.m.  Argument shall be limited to 30 minutes.  Oral argument will be held by videoconference.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  Nos. 72829/75911.  (SC)20-15798




05/18/2020Notice/IncomingFiled Notice of Supplemental Authorities. Nos. 72829/75911. (SC). (STRICKEN PER 05/28/20 ORDER).


05/19/2020MotionFiled Appellant's Motion Seeking An Order to Strike State's 05/18/20 Notice of Supplemental Authorities.  Nos. 72829/75911. (SC)20-19036




05/19/2020Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 72829/75911 (SC)20-19098




05/20/2020MotionFiled Respondent's Opposition to Motion to Stike Notice of Supplemental Authorities. Nos. 72829/75911. (SC).20-19187




05/28/2020Order/ProceduralFiled Order Granting Motion to Strike. Appellant has filed a motion to strike the notice of supplemental authorities filed by respondent on the basis that the notice does not comply with NRAP 31(e). Accordingly, the motion to strike is granted.  The clerk shall strike the notice of supplemental authorities filed on May 18, 2020.  Respondent may file an amended notice of supplemental authorities within 7 days of the date of this order. Nos. 72829/75911. (SC).20-20245




05/29/2020Notice/IncomingFiled Respondent's Amended Notice of Supplemental Authorities. Nos. 72829/75911. (SC)20-20314




05/31/2020MotionFiled Notice of Response to State's Supplemental Authorities. Nos. 72829/75911. (SC).20-20458




06/01/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


10/01/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded with instructions." Before the Court En Banc. Author: Cadish, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 61. En Banc. Nos. 72829/75911. (SC).20-35949




10/26/2020RemittiturIssued Remittitur. (SC)20-39082




10/26/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on 10/27/2020.  Nos. 72829/75911.  (SC)20-39082





Combined Case View